DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 13 January 2021 has been entered. Acknowledgement is made of the corrections to the specification, cancellation of Claim 2, and withdrawal of Claims 13-16. The application has been examined in view of the amended claims. Claims 1, and 3-17 remain pending in the present application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "The routing channel" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Swantner 7114687 (hereinafter Swantner) in view of Marion 5613655 (hereinafter Marion) and further in view of Dukes 7740211 (hereinafter Dukes).
Regarding Claim 1, Swantner discloses a cable routing system comprising: a routing fixture (14 Fig 1) comprising a routing channel (50 Fig 1) for a cable, wherein the routing channel defines an opening along its length (col. 2, lines 17-25), wherein the routing channel includes a first flange (col. 2, lines 33-36, 64 & 66 Fig 1) and a first recess (col. 2 lines 40-42, 42 Fig 1); an exit fitting (30 Fig 2) defining an exit channel (col. 2, lines 26-28, 38 Fig 2), wherein the exit fitting comprises a first protrusion 60 Fig 2) removably engaging the first flange for resisting movement of the exit fitting relative to the channel in a first direction (col. 2, lines 33-39), and a second protrusion (72 Fig 4) removably engaging the first recess for resisting movement of the exit fitting relative to the channel in a second direction which is different to the first direction (col. 2, lines 43-45). Swantner fails to disclose wherein a width dimension of the opening is smaller than an internal width dimension of the routing channel; and wherein the exit fitting is configured for engagement with the routing channel such that the exit channel is directed away from the routing channel. However, Marion teaches wherein a width dimension of the opening is smaller than an internal width dimension of the routing channel (col. 4, lines 21-27, 170, 172, 174 Fig 2). Dukes teaches wherein the exit fitting is configured for engagement with the routing channel such that the exit channel is directed away from the routing channel (col. 3, lines 58-62, 
Regarding Claim 3, Swantner discloses a cable routing system, wherein the routing fixture comprises a base for supporting the channel (col. 2, lines 17-21, 20 Fig 1), but does not disclose the exit channel being directed away from the base in use. However, Dukes teaches the exit channel being directed away from the base in use (col. 3, lines 58-62, 14 Fig 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine of the devices of Swantner and Dukes in order to facilitate redirection of the retained cables in a direction other than directly parallel to the routing channel.  
Regarding Claim 4, Dukes teaches a cable routing system, wherein the exit channel defines an opening along its length. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned devices of Swantner and Dukes in a way such that the exit channel opening is positioned facing the opening defined by the routing channel when the exit fitting is engaged with the routing channel. This combination would have been obvious in order to redirect the cable in an upward direction away from the routing channel. 
Regarding Claim 5, Swantner as modified by Dukes teaches a cable routing system, further comprising a retaining element configured to retain a cable in the exit channel in use (Dukes: col. 4, lines 7-9, 40 Fig 1).
Regarding Claim 6, Swantner as modified by Dukes teaches a cable routing system, wherein the retaining element is configured to anchor a cable in a longitudinal direction relative to the exit channel (Dukes: col. 4, lines 7-9, 40 Fig 1). Even though Dukes does not explicitly state that the straps anchor a cable in a longitudinal direction, the strap slots are positioned in a close manner that would necessarily cause the straps to securely restrain the cable and anchor it in a longitudinal direction.
Regarding Claim 17, Swantner as modified by Marion and Dukes (see above discussion of Claim 1) teaches a cable routing system for an aircraft comprising: a cable channel which is substantially a tubular segment (Swantner: 14 Fig 1), wherein the cable channel is open along its length (Swantner: col. 2, lines 17-25, 50 Fig 1) and an opening to the cable channel is narrower than an internal diameter of the cable channel (Marion: col. 4, lines 21-27, 170, 172, 174 Fig 2); wherein the routing channel includes a first flange (Swantner: col. 2, lines 33-36, 64 & 66 Fig 1) and a first recess (Swantner: col. 2 lines 40-42, 42 Fig 1); an exit fitting (Swantner: 30 Fig 2) defining an exit channel (Swantner: col. 2, lines 26-28, 38 Fig 2), wherein the exit fitting is configured for engagement with the cable channel such that the exit channel is aligned with the cable channel at one end and directed away from a longitudinal axis of the cable channel (Dukes: col. 3, lines 58-62, 14 Fig 1); and, wherein the exit fitting comprises a first protrusion (Swantner: 60 Fig 2) removably engaging the first flange for resisting movement of the exit fitting relative to the channel in a first direction (Swantner: col. 2, lines 33-39), and a second .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Swantner in view of Marion and Dukes and further in view of Kelly 2014/0090867 (hereinafter Kelly). Kelly teaches a cable routing system, further comprising a clamp (par. 0027, 40 Fig 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the clamp taught by Kelly to the aforementioned device of Swantner as modified by Marion and Dukes, in a way that the clamp is configured to engage the exit fitting and the routing fixture in use. This would have been obvious in order to further the secure the cable and system in place, for instance in the event of heavy system vibration.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Swantner in view of Marion and Dukes and further in view of Betz 2004/0104315 (hereinafter Betz). Betz teaches a cable routing system, wherein the routing fixture defines at least two routing channels, wherein the at least two routing channels arranged are in a row and generally parallel to each other (par. 0024, Fig 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aforementioned device of Swantner as modified by Marion and Dukes with the multiple channels taught by Betz, in order to secure multiple cables along the same route.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Swantner in view of Marion, Dukes, and Betz and further in view of Cloninger 5615850 (hereinafter Cloninger). Cloninger teaches a cable routing system, comprising a second routing fixture which defines .
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Swantner in view of Marion and Dukes and further in view of Blanchard 2012/0103685 (hereinafter Blanchard). 
Regarding Claim 10, Blanchard teaches an aircraft wing comprising: an aircraft cable routing system; and a cable installed in the routing channel and the exit channel (par. 0051, Claim 20). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have used the device of Swantner as modified by Marion and Dukes on an aircraft wing as described by Blanchard in order to better manage the cables the wing.
Regarding Claim 11, Blanchard teaches an aircraft wing, wherein the cable routing system is positioned inside a fuel tank (par. 0052). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have placed the device of Swantner as modified by Marion and Dukes within the fuel tank as described by Blanchard in order to better manage the cables within the tank.
Regarding Claim 12, Blanchard teaches an aircraft comprising: a cable routing system; and a cable installed in the routing channel and the exit channel (par. 0051). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have used the .
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-12, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J Bridges whose telephone number is (571)270-3370.  The examiner can normally be reached on M-R 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.B./Examiner, Art Unit 3632                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631